United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, OZONE PARK
ANNEX, Jamaica, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0745
Issued: May 18, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 18, 2020 appellant filed a timely appeal from a January 29, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards assigned the appeal Docket No. 20-0745.
On June 30, 2008 appellant, then a 30-year-old carrier, filed a traumatic injury claim (Form
CA-1) alleging that on that date she picked up a heavy box and injured her left wrist while in the
performance of duty. She stopped work on June 30, 2008. OWCP assigned the claim File No.
xxxxxx383 and accepted it for left wrist sprain and left wrist de Quervain’s disease.1 It paid
appellant compensation on the periodic rolls beginning August 31, 2008. Appellant returned to
limited-duty work on November 5, 2008. On February 10, 2012 she accepted another modified
position at limited duty working three hours per day.
In a letter dated November 11, 2019, under OWCP File No. xxxxxx540, Dr. Yehuda E.
Kleinman, Board-certified in orthopedic surgery and sports medicine, indicated that appellant had
1

On January 8, 2009 appellant filed a traumatic injury claim (Form CA-1) alleging that on that date, she slipped on
black ice and injured her left wrist, shoulder, and hand. OWCP assigned the claim File No. xxxxxx436. On
November 12, 2019 appellant filed an occupational disease claim (Form CA-2) alleging that she sustained severe
bilateral wrist pain causally related to factors of her federal employment. She indicated that she first became aware
of her condition on November 13, 2017 and of its relationship to her federal employment on December 27, 2017.
OWCP assigned the claim File No. xxxxxx540.

been under his care since 2010 and had not been able to work since December 27, 2017 due to a
June 30, 2008 work-related injury. He explained that appellant’s right wrist became symptomatic
secondary to this work-related injury, as she experienced constant left wrist pain, and compensated
it with her right hand. Dr. Kleinman concluded that, due to a worsening condition of the left wrist
and developing right wrist dysfunction, appellant was unable to work. He opined that appellant’s
bilateral de Quervain’s tenosynovitis was caused by factors of her federal employment including
repetitive movement and use of both hands.
On November 12, 2019 appellant filed a notice of recurrence (Form CA-2a), claiming
disability beginning December 27, 2017 causally related to her June 30, 2008 employment injury.
The employing establishment advised that she had performed modified employment subsequent
to her injury and that her last day at work was December 27, 2017.
In a statement dated January 5, 2020, under OWCP File No. xxxxxx540, appellant alleged
that her claimed condition developed due to over-compensating for constant left wrist pain with
reliance on her right hand, which she first noticed on November 13, 2017.
By decision dated January 29, 2020, OWCP found that the medical evidence of record was
insufficient to establish an employment-related recurrence of disability beginning December 27,
2017 causally related to appellant’s June 30, 2008 employment injury. It noted that she had
claimed a new occupational disease with an injury date of November 13, 2017, which would be
adjudicated separately.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. Under OWCP File No. xxxxxx540, an occupational disease claim, appellant has alleged
in part that her current de Quervain’s tenosynovitis of the right hand and wrist is a consequential
injury related to her accepted left wrist condition(s) under OWCP File No. xxxxxx383.
Additionally, the Board notes that her November 13, 2019 Form CA-2, under File No. xxxxxx540,
references bilateral wrist pain. At the time of the January 29, 2020 decision, the claims under
OWCP File Nos. xxxxxx383 and xxxxxx540 had not yet been administratively combined. OWCP
combined the case records, following the Board’s order on October 26, 2020, in OWCP File No.
xxxxxx540.2 As such, the January 29, 2020 decision did not properly review the combined case
records as the current claim file, OWCP File No. xxxxxx383, did not contain medical evidence
located in the other claim files.3
The Board, therefore, finds that for a full and fair adjudication of appellant’s pending
appeal of the denial of her November 12, 2019 recurrence claim, the case file shall be returned to
OWCP to consider all relevant medical evidence located in File No. xxxxxx540. Following this
and other such further development as it deems necessary, OWCP shall issue a de novo decision.

2

Docket No. 20-0830 (issued October 26, 2020).

3

R.S., Order Remanding Case, Docket No. 19-0416 (issued November 26, 2019); E.P., Docket No. 18-1333 (issued
March 22, 2019); K.T., Docket No. 17-0432 (issued August 17, 2018).

2

IT IS HEREBY ORDERED THAT the January 29, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: May 18, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

